Holderman, J. This matter comes before the Court upon motion of Respondent to dismiss claim heretofore filed. Respondent’s motion states that the departmental reports issued by the State department, the Illinois State Board of Education, establish that the money for this expenditure for fiscal years 1975-76 and 1976-77 was completely expended. The Motion further states that Ill. Rev. Stat., ch. 127, par. 166 states as follows: “No officer, institution, department or board or commission shall contract any indebtedness on behalf of the State, nor assume to bind the State in any amount in excess of the money appropriated, unless expressly authorized by law.” The report, attached to the motion, sets forth that the State Board of Education budgeted the sum of $1,000 for each county for the school year 1976-77, but Governor Walker, by amendatory veto of Senate Bill 1935, reduced the amount to $78,000 which provided the sum of $1,000 for each regional area. Motion to Dismiss is hereby granted and this cause is dismissed.